Title: To Thomas Jefferson from Samuel Bryan, 5 August 1808
From: Bryan, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia Augt. 5th. 1808
                  
                  I had the honor of addressing you on the 16th. Ultimo, a copy of which Letter accompanies this communication
                  I heard about an hour ago of the death of the patriotic General Shee whose loss will be greatly felt by the Republican Party at this all important Crisis.
                  Permit me to solicit the honor of succeeding this friend of his Country. I conceive the illustrious patriotic career of my late Father and my own public services & sacrifices will render my appointment to this important Office acceptable to the State & Union. To your wisdom & feeling I submit my pretensions—
                  I have the honor to be with the highest esteem Your most obedt. servant
                  
                     Sam, Bryan 
                     
                  
               